CHIEF JUSTICE
                                                                                                LiSAMATZ
 CAROLYN WRIGHT
                                                                                            CLERK OF THE COURT
                                                                                              (214) 712-3450
JUSTICES
                                                                                          theclerk@5th.txcourts.gov
  DAVID L. BRIDGES
  MOLLY FRANCIS                                                                               GAYLEHUMPA
  DOUGLASS. LANG                                                                         BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                         (214) 712-3434
 ROBERT M. FILLMORE                                                                     gay1e.humpa@5th.txcourts.gov
 LANA MYERS                                   914 S.W.2d 135, 127 n.2
       (Tex. 1995) (per curiam), the Court is referring the motion to transfer in the above referenced
       case to the Texas Supreme Court. A copy of the motion and our order abating the case pending
       disposition of the motion to transfer are attached. As stated in that order, because appellant is an
       employee of the Court, the Fifth District Court of Appeals does not object to the transfer of the
       appeal.

                The Court appreciates your assistance with this matter.




                                                          I
                                                              /
       Enclosures                                         I
                                                         I
       cc:      Blake A. Hawthorne, Clerk of the Texas Supreme Court
                All parties
       ltr:cw